Title: To George Washington from John Sinclair, 6 June 1798
From: Sinclair, John
To: Washington, George


Private 
SirWhitehall [London] 6th June 1798    
Since I had the honour of writing you last, a change has taken place in the Board of agriculture, respecting which, I beg to refer you, to the inclosed papers, and the annexed Postscript.
Matters continue here, in so strange a state, that it is impossible to foresee, what may be the situation of this country, six, or even 3 months hence. We are, upon the whole, pretty safe at home, but the disturbances which have taken place in Ireland, though they will probably be quelled for the present, yet furnish a very alarming prospect in future.
Whatever happens, I shall always remember, with peculiar pleasure, my epistolary correspondence with General Washington. With great truth and regard, believe me, your most faithful and obedient Servant

John Sinclair


N.B. Mr Parkenson proposes leaving London in a few days, and, I hope, will render himself, an agreeable and useful neighbour to you at Mount Vernon.

